 Case 1:20-cr-00297-WFK Document 1 Filed 08/06/20 Page 1 of 4 PageID #: 1




SK:FAC                                                               FILED
F.#2020R00618
                                                                 'N CLERK'S Og^lCE .,^
                                                             U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                 ★     AU6O@20ai          -A-
EASTERN DISTRICT OF NEW YORK
                                       X                     LONG ISLAND OFFICE

UNITED STATES OF AMERICA                             INDICT MENT


      - against -

MICHAEL RIVERA,
                                                     Or
                                                     (T.            §^22Q)(1),9§(a^),
                                                      924(d)(1) and 3551          T. 21,
                                                      U.S.C., § 853(p); T. 28,
                       Defendant.                     U.S.C., § 2461(c))


                                                                        KUNTZ,J.
THE GRAND JURY CHARGES;

                      FELON IN POSSESSION OF AMMUNITION
                                                                      BULSARA, M.J.
              1.     On or about April 29,2020, within the Eastern District ofNew York,

the defendant MICHAEL RIVERA,knowing that he had previously been convicted in a

court of one or more crimes punishable by a term ofimprisonment exceeding one year, did

knowingly and intentionally possess in and affecting commerce ammunition, to wit: 9mm

caliber ammunition manufactured by Speer Products Co.

              (Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 3551

                        CRIMINAL FORFEITURE ALLEGATION


              2.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,

Section 2461(c), which require the forfeiture ofany firearm or ammunition involved in or

used in any knoAving violation of Title 18, United States Code, Section 922 or Section 924,
Case 1:20-cr-00297-WFK Document 1 Filed 08/06/20 Page 2 of 4 PageID #: 2




including but not limited to: 12 rounds ofSPEER 9MM LUGER +P,seized on or about April
29,2020, in Brooklyn, New York.

              3.     Ifany ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
 Case 1:20-cr-00297-WFK Document 1 Filed 08/06/20 Page 3 of 4 PageID #: 3




it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

property described in this forfeiture allegation. .

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                 A TRUE BILL




                                                                FOREPERS'ON



       SETHD.DUCHARME
       ACTING UNITED STATES ATTORNEY
       EASTERN DISTRICT OF NEW YORK
                 Case 1:20-cr-00297-WFK Document 1 Filed 08/06/20 Page 4 of 4 PageID #: 4


F. #2020R00587

FORMDBD.34             No.
JUN.85


                               UNITED STATES DISTRICT COURT

                                             EASTERN District of NEW YORK

                                                    CRIMINAL DIVISION


                                     THE UNITED STATES OF AMERICA
                                                               v^.




                                                       MICHAEL RIVERA,

                                                                                            Defendant.


                                                     INDICTMENT
                            (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2), 924(d)(1) and 3551 ^s^.;
                                         T. 21, U.S.C.,§ 853(p); T. 28, U.S.C.,§ 2461(c))

                              A true bill.


                        _




                                                                                              Foreperson



                       Filed in open court this                      day,

                        of           .            A.D.20


                                                                                                   Clerk




                        Bail, $



                                Frank A. Cavanagh,Assistant U.S. Attorney (718)254-6317
